Botter, J. A. D.,
concurring. Defendant asserts that the matter should be remanded for resentencing because the trial court had no jurisdiction sua sponle to amend the original sentence after a notice of appeal had been filed, not even for the purpose of correcting an illegal sentence. Thus, defendant contends that a remand is desirable to avoid all doubt as to the efficacy of the amendment which had as its purpose the elimination of probation as part of the sentence imposed for one of the crimes. While the ultimate result, a remand for resentencing, is satisfactory in this case, several points are worth noting.
First, I concur in the view that the filing of a notice of appeal ousts jurisdiction of the trial court, even when the *58purpose is to correct an illegal sentence. This conclusion is suggested by the provisions of R. 2:9-1 (a), R. 2:10-3 and B. 3:21-10(a), which are consistent with one another. Once an appeal is filed action can be taken by the trial court only upon a partial or complete remand. See B. 2:9-1 (a). This interpretation should govern, notwithstanding numerous cases and comments to the effect that an illegal sentence may be corrected at any time. See, e. g., State v. Sheppard, 125 N. J. Super. 332, 336 (App. Div.), certif. den. 64 N. J. 318 (1973); State v. Fisher, 115 N. J. Super. 373, 378 (App. Div. 1971); State v. Heslip, 99 N. J. Super. 97, 100 (App. Div.), certif. den. 51 N. J. 570, cert. den. 393 U. S. 928, 89 S. Ct. 265, 21 L. Ed. 2d 265 (1968); see Pressler, Current N. J. Court Rules, Comment B. 3 :21-10. The intent of this expression is to remove possible time limitations rather than invest jurisdiction where there is none.
Moreover, here the initial sentence was not illegal; it was not an improper “split” State Prison sentence. State v. Sanchez, 150 N. J. Super. 424 (App. Div. 1977). A custodial State Prison sentence can be imposed for one or more crimes and a suspended custodial sentence with probation may lawfully be imposed for a separate crime, whether charged in a separate count or a separate indictment or accusation. Id.
Since the initial sentence was not illegal, there can be no question that the trial judge had no right to “correct” it by a later sentence imposed during the pendency of this appeal.
I have no quarrel with the practical result of remanding the case for imposition of a new sentence. Defendant apparently wants to eliminate probation as an added burden, even if it had been imposed by the sentencing judge for the purpose of extending defendant’s time to pay the fines. The trial court has the power to reduce or change the sentence on defendant’s motion or on its own initiative within 35 days of the judgment of this court on appeal. B. 3:21-10(a). *59No harm is done, therefore, by expressly remanding for this purpose.
I also concur in the view that defendant’s sentence was not manifestly excessive or arbitrarily and unjustly disparate.